Citation Nr: 9921792	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder 
with post traumatic stress symptoms.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The appellant had active duty with the United States Army 
from November 1967 to June 1969, including service in Vietnam 
from April 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 1997, the appellant sought service connection for 
PTSD.  After a VA psychiatric examination in August 1997, the 
appellant was diagnosed with anxiety disorder, not otherwise 
specified with posttraumatic stress symptoms.  In September 
1997, service connection was denied for anxiety disorder and 
for PTSD.

This case initially came before the Board in January 1999, at 
which time it was remanded for additional evidentiary 
development.  The veteran was given the opportunity to 
provide additional evidence to support his claims.  No 
additional evidence was submitted.  The case has been 
returned to the Board for appellate review.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
reflecting a diagnosis of PTSD.

2.  There is no competent medical evidence linking the 
recently diagnosed anxiety disorder with post-traumatic 
stress symptoms to service.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1998).

2.  The claim of entitlement to service connection for 
anxiety disorder with post-traumatic stress symptoms is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records and service personnel 
records are associated with the claims file.  The service 
medical records do not show findings or treatment for any 
psychiatric disorder.  The veteran's separation examination 
report dated in June 1969 showed a normal psychiatric 
evaluation. 

The veteran's service personnel records reflect that the 
veteran served in Vietnam from April 1968 to June 1969.  He 
served primarily as a tool room keeper, light truck driver, 
and structure specialist.  The veteran is the recipient of 
the National Defense Service Medal, the Vietnam Campaign 
Medal, and the Vietnam Service Medal.

The veteran was seen in a VA outpatient clinic in February 
1997.  He denied any previous psychiatric hospitalization or 
treatment, and it was noted that it was his first psychiatric 
consultation.  He related that he had been experiencing 
flashbacks, nightmares and recurrent intrusive thoughts about 
Vietnam since he returned from there.  He described one 
incident in which his best friend was killed.  Following a 
mental status evaluation, the assessment was post traumatic 
stress symptoms.  

In March 1997, the veteran underwent a VA Social Work Data 
Base Assessment.  The veteran reported that while on guard 
duty, enemy forces infiltrated his position, decapitated 
three soldiers, and blew up four helicopters.  He also 
claimed that he had survivor guilt stemming from an incident 
when he was to accompany friends on optional guard duty and 
decided not to go.  He saw smoke in the distance and later 
saw the remains of these individuals during the recovery 
mission.  He reported that immediately following Vietnam he 
had frequent nightmares and flashbacks about the events he 
experienced.  He reported that he was socially isolated and 
felt depressed at times about his life.  The veteran reported 
that he worked part-time as a security guard, but was not 
satisfied with this position due to the low wages.  He 
reported a stable marriage of 25 plus years.  The veteran was 
noted to have symptoms of PTSD but did not meet the full 
criteria, therefore a diagnosis of anxiety disorder, not 
otherwise specified with post traumatic stress symptoms was 
provided.  

Additional VA outpatient treatment records dated from 
February to May 1997 show that the veteran participated in 
the Trauma Recovery Program.  The impressions included 
anxiety disorder, not otherwise specified (post traumatic 
stress symptoms), depression vs. dysthymia, alcohol 
dependence, apparently in remission and rule out PTSD.  

By letter dated in May 1997, the RO sent the veteran a letter 
requesting that he provide information concerning his in-
service stressors.  Later that month, the veteran's response 
was received, and he indicated that he wanted an interview 
with a VA psychiatrist instead of writing out the 
information.  

In August 1997, the veteran underwent a VA PTSD examination.  
The veteran related that he was primarily a truck driver in 
Vietnam.  During his last three months in Vietnam, he was 
assigned to perimeter security.  At that time, he reported 
that he had occasional dreams of events that he experienced 
in Vietnam.  He noted that he had dreams of two friends who 
were killed when their jeep was blown up, and he later saw 
their bodies.  He reported that when he returned from 
Vietnam, he over-reacted to sudden noises.  He also reported 
that when he has found himself thinking about Vietnam, he 
engages in other activities.  He reported that he keeps very 
much to himself and tries to control his anger.  On mental 
status examination, he was alert and cooperative.  His mood 
was dysphoric and worried.  He was oriented to time, place, 
and person.  The diagnostic impressions were Axis I -anxiety 
disorder, not otherwise specified with post traumatic stress 
symptoms, sleep related breathing disorder, and depressive 
disorder; Axis II -no diagnosis; Axis III -coronary artery 
disease, arthritis, breathing related sleep disorder; Axis IV 
-unstable employment and inadequate finances.  

In a letter dated in February 1999, the RO again requested 
that he provide information concerning his in-service 
stressors and any treatment he received for PTSD following 
his discharge from service.  He was advised that specific 
answers were required in order for the RO to pursue action on 
his claim.  No response was received from the veteran.

Relevant Law and Regulations

The threshold question in this case is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a). Boeck v. Brown, 6 
Vet. App. 14, 17 (1993); Robinette v. Brown, 8 Vet. App. 69 
(1995).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the United Court held that 
a claim must be accompanied by evidence (emphasis in 
original).  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of the claim.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the lack 
of a diagnosis of a disorder during service or within one 
year thereafter, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Under the law, the evidentiary assertions presented to well 
ground a claim are presumed to be true for the limited 
purpose of ascertaining whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  The well- 
grounded claim requirement parallels the rule applied in 
civil actions to determine whether a complaint has stated a 
cause of action -- a basis for affording the relief sought -- 
for which purpose the facts alleged are accepted as true.  
Robinette, 8 Vet. App. at 75. Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See King, supra.  The assertions of a 
lay party on matters of medical causation, diagnosis, or date 
of inception of a disability are not sufficient to make a 
claim well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).

For service connection to be awarded for a psychiatric 
disorder, three elements must be present: (1) a current 
medical diagnosis of a psychiatric disorder; (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence between service and the current disability.  38 
C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the veteran's MOS to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

Service Connection for PTSD

The Board observes that to the extent that the appellant 
claims service connection for PTSD, there is of record no 
diagnosis of PTSD.  The Board notes that the veteran has 
received treatment at the VA Treatment Recovery Program.  At 
the time, he reported alleged in-service stressors and was 
noted to have symptoms of PTSD, however no diagnosis for PTSD 
was provided.  The veteran was also provided a VA PTSD 
examination with no diagnosis for PTSD rendered.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski,   2 Vet. App. 141, 143 (1992), the Court held that 
the failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

In this regard, the Board has carefully examined all evidence 
of record with regard to the question of whether competent 
medical evidence has been presented to establish that the 
appellant has a diagnosis of PTSD.  Having done so, the Board 
finds that no diagnosis is of record, and the veteran's claim 
is therefore not well grounded.

The record reflects that the RO requested the veteran to 
furnish a comprehensive statement containing details 
regarding stressors he was exposed to in service.  The 
veteran did not respond.  

Since there is no diagnosis of PTSD, the Board will not delve 
into matters such as combat status and the sufficiency of the 
appellant's alleged stressors.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f).

Service Connection for an Anxiety Disorder with Post 
Traumatic Stress Symptoms

The service medical records disclose no complaints or 
findings pertaining to a psychiatric disability.  When he was 
examined in June 1969, prior to his separation from service, 
a psychiatric evaluation was normal.  The record reflects the 
fact that the veteran was first seen for psychiatric 
complaints in February 1997.  At that time, he denied 
receiving any psychiatric treatment.  The diagnosis was PTSD 
symptoms.  Following the VA psychiatric examination in August 
1997, the diagnosis was anxiety disorder, not otherwise 
specified, with post-traumatic stress symptoms. 

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, his lay assertions to the effect that he 
has a psychiatric disability which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  The only evidence linking 
his disability to service consists of statements he has made 
in his own behalf.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
accordingly, that his claim of entitlement to service 
connection for anxiety disorder with post-traumatic stress 
symptoms is not well grounded.  

The Board points out that this case was remanded in January 
1999 specifically to obtain a comprehensive statement 
containing details of the reported stressors.  VA has been 
unable to verify the veteran's reported stressors because of 
lack of specific information pertaining thereto from the 
veteran. 

The Board emphasizes that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street, meaning that he cannot sit passively by 
when requested to submit evidence or report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It was incumbent 
on the veteran to provide the RO with the answers to the 
"who, what, when, and where" of his alleged stressors.  He 
has failed on several occasions to do so.  Thus, evidence of 
the veteran's stressors remains unverified and unverifiable.  
In the absence of competent medical evidence linking any 
current psychiatric disorder to service, the Board must 
conclude that the veteran's claim is not well grounded.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  


ORDER

Service connection for PTSD is denied.

Service connection for anxiety disorder with post traumatic 
stress symptoms is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

